Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5, 8-9, 14-15, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by US 2014/0344443 (MACINNIS).
With regard to claim 1, MACINNIS discloses a method of providing fault-tolerant live video streaming, the method comprising: 
obtaining a first transcoded video stream from a first video transcoder and a second transcoded video stream from a second video transcoder (MACINNIS: Abstract and Paragraph [0018]);  
outputting a first manifest that uses video segments of the first transcoded video stream to provide a first output video stream (MACINNIS: Abstract and Paragraph [0018]);  
identifying a fault condition with the first transcoding video stream (MACINNIS: Paragraph [0018]); and 
in response to identifying the fault condition, updating the first manifest to switch from using the video segments of the first transcoded video stream to provide the first output video stream to using video segments of the second transcoded video stream to provide the first output video stream (MACINNIS: Abstract and Paragraphs [0016] and [0018].  The process of MACINNIS has two transcoders that serve to provide two different transcoded video streams, where a first video stream is output.  Then, when network conditions cannot support the first video stream, the output is changed to the second format, where the single ABR profile being advertised (e.g. via a manifest) is continuously updated with the new encoding characteristics.). 

With regard to claim 5, MACINNIS discloses wherein, further comprising updating the video segments of the second transcoded video stream after the switch to help ensure continuous decodability by the decoder (MACINNIS: Paragraph [0018].  Lacking detail of how the updating ensures continuous decodability, the updating of MACINNIS, which ensures that the video stream can continue to be provided, is considered to ensure continuous decodability.).

With regard to claim 8, MACINNIS discloses using a first redundancy control unit to: obtain the first transcoded video stream from the first video transcoder and the second transcoded video stream from the second video transcoder, and output the first manifest to provide the first output video stream (MACINNIS: Paragraphs [0016] and [0018]).

With regard to claim 9, MACINNIS discloses using a second redundancy control unit to: obtain the first transcoded video stream from the first video transcoder and the second transcoded video stream from the second video transcoder; and output a second manifest that uses video segments of the first transcoded video stream, the second transcoded video stream, or both, to provide a second output video stream (MACINNIS: Paragraph [0018].  The profile advertised via the manifest is updated to reflect the current transcoding being used, such as the second transcoding after switching.).

With regard to claims 14, 17-18, and 20, the instant claims are similar to claims 1 and 8-9, and are rejected for similar reasons.

With regard to claim 15, MACINNIS discloses wherein the one or more processing units are configured to obtain the first transcoded video stream and the second transcoded video stream comprising a . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MACINNIS in view of US 2017/0085936 (Sheffler).
With regard to claim 2, MACINNIS discloses wherein the first updated manifest is a HyperText Transfer Protocol (HTTP) Live Streaming (HLS) manifest (MACINNIS: Paragraph [0013]).  MACINNIS fails to disclose, but Sheffler teaches that the manifest comprises an EXT-X-DISCONTINUITY marker placed prior to using the video segments of the second transcoded video stream (Sheffler: Paragraph [0057].  When segments differ in form from previous referenced segments, the EXT-X-DISCONTINUITY indicator/marker can be used.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an EXT-X-DISCONTINUITY marker to identify the changes in transcoding to allow the viewer program to employ different techniques to prevent issues with playback at the discontinuities (Sheffler: Paragraph [0091]).

Claim Rejections - 35 USC § 103
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MACINNIS in view of US 2015/0200987 (Labrozzi).
With regard to claim 3, MACINNIS fails to disclose, but Labrozzi teaches wherein the first updated manifest is a DASH manifest, which declares the video segments of the second transcoded video stream as a new period in media presentation (Labrozzi: Paragraph [0034].  Labrozzi provides that DASH was known in the art, where when changing the adaption sets, a new period is made.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to declare a new period in DASH when changing the transcoded stream to utilize a well-known standard to realize its well-known benefits, such as providing interoperability with a large install base where DASH helps ensure that media is being presented at the highest quality possible to the audience members. 
 
With regard to claim 4, MACINNIS fails to disclose, but Labrozzi teaches wherein the first updated manifest is a DASH manifest that is further encoded and placed as Dynamic Adaptive Streaming over HTTP (DASH) or Common Media Application Format (CMAF) event message in a last media segment from first video stream before the switch, or in first video segment of the second transcoded video stream after the switch (Labrozzi: The transcoder can advertise bitrates using DASH when the new bit rate is available.  When . 

Claim Rejections - 35 USC § 103
Claims 6-7, 10-13, 16, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MACINNIS.
With regard to claim 6, MACINNIS fails to disclose, but Official Notice is taken that it would have been well-known in the art at the time of filing to have updating the video segments of the second transcoded video stream comprises modifying: a Sequence Parameter Set (SPS), a Picture Parameter Set (PPS), a Presentation Timestamp (PTS), a Display Timestamp (DTS), a Program Clock Reference (PCR), or System Clock Reference (SCR), or any combinations thereof (more specifically, these different parameter sets (SPS and PPS) were well-known in the art as a way to provide information on the media in such a way that decouples such information from the transmission of the streaming media, where changing to a different stream would change these values.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to update at least one of SPS and PPS to provide the decoupled mechanism for providing this information, such that the overhead associated with 
 
With regard to claim 7, MACINNIS fails to teach, but Official Notice is taken that it would have been well-known in the art to have the fault condition comprises: a delay in the output of the first transcoded video stream of longer than a threshold amount of time, an inaccessible link to a video segment of the first transcoded video stream, or any combination thereof (more specifically, utilizing latency as a measure of network performance was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the fault comprise a delay in the output of the first transcoded video stream of longer than a threshold amount of time (e.g. latency exceeding a threshold) to ensure that the media is received in a timely and consistent manner, thus providing a reliable measure of network performance to provide different encodings of the media stream. 
  
With regard to claim 10, MACINNIS fails to disclose, but Official Notice is taken that it would have been well-known in the art to provide the first output video stream to a first Content Delivery Network (CDN);  and providing the second output video stream to a second CDN (more specifically, content delivery networks were well-known in the art as a way to provide media streams to client devices, such as via an origin server in the content delivery network.  Further, it is noted that the term “first” and “second” does not require that the first and second are actually different, meaning that both video streams, as claimed, can be provided to the same single CDN (which would be the first and second).  Finally, it is noted that the providing of media to different content delivery networks was well-known in the art, where it would have been well-known to send both transcodings to each of the multiple networks.).  
 
With regard to claim 11-13, 16, and 19, the instant claims are similar to claims 7 and 9, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444